


EXHIBIT 10.7.4

 

FEDERAL HOME LOAN BANK OF BOSTON

2009 DIRECTOR COMPENSATION POLICY

 

A fee of $4,875 per meeting shall be paid to all Directors that attend all or
part of a meeting of the Board of Directors.  A fee of $5,500 per meeting shall
be paid to the chair of all committees except for the chair of the Audit
Committee which shall be $6,125 per meeting.  A fee of $6,125 per meeting shall
be paid to the vice chair of the Board.  A fee of $6,750 per meeting shall be
paid to the chair of the Board.  This fee shall also be provided to any person
elected by the Board to serve as chairman pro tempore or to the vice chair if
the vice chair presides for an entire meeting of the Board.  There are ten
regularly scheduled meetings in 2009.

 

A fee of $2,000 per meeting shall be paid to all committee members, including ex
officio members, who attend all or any part of any meeting of a committee of the
Board.  A fee of $2,000 shall be paid to any director who attends all or part of
the annual shareholders meeting.

 

A fee of $1,325 per meeting shall be paid to any Director for participation in
telephonic conference calls or when participating by telephone for all or any
part of a meeting in which the Director would be entitled to receive a meeting
fee for in-person attendance at such meeting.

 

Fees shall be paid per meeting.  For example, if a Board meeting and committee
meeting occur on the same day, a separate fee shall be payable for attendance at
each meeting.  Additionally, in the case of a multi-day meeting, a separate fee
shall be payable for each day’s attendance at the same meeting.

 

In the event that inclement weather prevents the occurrence of a planned meeting
of the Board or one of its committees, the Directors shall be entitled to
receive the applicable meeting fee called for in the Statement of Policy, minus
any fees received if an in-person meeting is changed to a telephonic meeting.

 

Maximum Fees

 

The maximum fees for 2009 for the Chair shall be $60,000, for the Vice Chair
$55,000, for the Chair of the Audit Committee $55,000, for all other Committee
Chairs $50,000, and for Directors $45,000.

 

Administrative Matters

 

The Personnel Committee shall annually review this policy and shall submit its
recommendation to the Board.  The Board shall consider the recommendations of
the Personnel Committee and shall approve the policy no later than the first
regularly scheduled meeting of the Board in which the policy shall apply.  The
Board is authorized, in its sole discretion, to interpret the provisions of the
policy and to address situations not anticipated or covered by this policy,
consistent with the requirements set forth in the regulations promulgated by the
Federal Housing Finance Agency, if any.

 

--------------------------------------------------------------------------------


 

The following projections assume attendance at eight board meetings and three
committee meetings.

 

Director cap:

 

$45,000

 

 

 

 

 

 

 

 

 

 

 

 

8 board meetings

x

 

$4,875

=

$39,000

 

3 committee meetings

x

 

2,000

=

6,000

 

 

 

 

 

 

$45,000

Committee Chair cap:

$50,000

 

 

 

 

 

 

 

 

 

 

 

8 board meetings

x

 

$5,500

=

$44,000

 

3 committee meetings

x

 

2,000

=

6,000

 

 

 

 

 

 

$50,000

Audit Committee Chair cap

$55,000

 

 

 

 

 

 

 

 

 

 

 

8 board meetings

x

 

$6,125

=

$49,000

 

3 committee meetings

x

 

2,000

=

6,000

 

 

 

 

 

 

$55,000

Vice Chair cap:

$55,000

 

 

 

 

 

 

 

 

 

 

 

8 board meetings

x

 

$6,125

=

$49,000

 

3 committee meetings

x

 

2,000

=

6,000

 

 

 

 

 

 

$55,000

Chair cap:

$60,000

 

 

 

 

 

 

 

 

 

 

 

8 board meetings

x

 

$6,750

=

$54,000

 

3 committee meetings

x

 

2,000

=

6,000

 

 

 

 

 

 

$60,000

 

2

--------------------------------------------------------------------------------
